Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0000028
                                                     10-JUL-2014
                                                     08:55 AM




                         SCWC-13-0000028


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         LEIGH K. MATSUYOSHI and L.K. MATSUYOSHI, INC.,

          Petitioners/Respondents-Appellants-Appellants,


                               vs.


 BUSINESS REGISTRATION DIVISION, SECURITIES ENFORCEMENT BRANCH,

  OFFICE OF ADMINISTRATIVE HEARINGS, DEPARTMENT OF COMMERCE AND

               CONSUMER AFFAIRS, STATE OF HAWAI'I,

             Respondent/Petitioner-Appellee-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000028; CIVIL NO. 12-1-0604)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Nakayama, acting C.J., McKenna, Pollack, and Wilson, JJ. and 

 Circuit Judge Perkins, in place of Recktenwald, C.J., recused)


          Petitioners/Respondents-Appellants-Appellants Leigh K.


Matsuyoshi and L.K. Matsuyoshi, Inc.’s, Application for Writ of


Certiorari filed on May 28, 2014, is hereby rejected.


          DATED: Honolulu, Hawai'i, July 10, 2014.


Gary Victor Dubin
              /s/ Paula A. Nakayama

Richard T. Forrester

for Petitioners                 /s/ Sabrina S. McKenna


Ian Robertson                   /s/ Richard W. Pollack

for Respondent

                                /s/ Michael D. Wilson


                                /s/ Richard K. Perkins